IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-30210
                       Conference Calendar
                        __________________

CURTIS BROUSSARD,

                                      Plaintiff-Appellant,

versus

EDWIN EDWARDS and
RICHARD L. STALDER,

                                      Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
             for the Middle District of Louisiana
                       USDC No. 94-CV-2700
                       - - - - - - - - - -
                          June 30, 1995


Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Curtis Broussard argues that the district court erred by

dismissing his complaint as frivolous.   He contends that the

defendants placed his life in danger by allowing him to be

incarcerated at Hunt Correctional Center, which he alleged was

located in a "high risk area of health related serious

illnesses," and that he was in danger from toxic chemical leaks.

An IFP suit may be dismissed as frivolous if it lacks an arguable


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                            No. 95-30210
                                 -2-


basis in law or fact.    28 U.S.C. § 1915(d); Denton v. Hernandez,

504 U.S. 25, ___, 112 S. Ct. 1728, 1733 (1992).    This court

reviews such a dismissal for an abuse of discretion.    Denton, 112

S. Ct. at 1734.

     Broussard has not shown how Governor Edwards and Secretary

Stalder were personally involved in any alleged constitutional

deprivation.    Allegations that the defendants "knew or should

have known" of the proximity of chemical plants to the prison do

not sufficiently establish a causal connection.    Further, aside

from Broussard's conclusional allegations that Governor Edwards

and Secretary Stalder are "responsible for the locations of all

state prisoners incarcerated in the state of Louisiana,"

Broussard has not pointed to any policy implemented by these

defendants, so deficient as to be a repudiation of constitutional

rights, that would warrant supervisory liability.    See Thompkins

v. Belt, 828 F.2d 298, 304 (5th Cir. 1987). The district court

did not abuse its discretion by dismissing Broussard's complaint

as frivolous.

     Broussard also argues that the district court erred by

dismissing his complaint before the defendants responded to it.

However, a § 1915(d) dismissal may occur prior to service upon

the defendants.    See Holloway v. Gunnell, 685 F.2d 150, 152 (5th

Cir. 1982).

     This court previously warned Broussard that "the filing of

further frivolous suits will result in sanctions such as

financial penalties and limited access to the judicial system."

See Broussard v. Ieyoub, No. 94-30122 (May 17, 1994)
                           No. 95-30210
                                -3-


(unpublished).   Because the present suit is frivolous, we impose

a monetary sanction of $100 on Broussard.   Until he pays to the

Clerk of this court the $100 monetary sanction imposed, Broussard

will not be permitted to file any further pleadings, either in

the district courts of this Circuit or in this court, without

obtaining leave of court to do so.

     AFFIRMED; SANCTION IMPOSED.